Citation Nr: 1730727	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-19 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran had periods of active duty from January 1968 to November 1970 and January 1973 to October 1974.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for bilateral hearing loss and assigned a noncompensable rating. 

The October 2010 rating decision also denied service connection for tinnitus and chronic pain for the bilateral legs, claimed as neuropathy.  A July 2015 granted service connection for tinnitus.  As this was a full grant of the benefits sought on appeal, the issue is no longer before the Board.

In addition, the Veteran submitted a September 2014 statement withdrawing his claim for neuropathy.  As the criteria for withdrawal of an appeal by the Veteran are met; the Board has no further 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his service-connected bilateral hearing loss is more disabling than reflected in his initial noncompensable rating. 

VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the Veteran that takes into account records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  A review of the claims file reveals that the Veteran was afforded a VA examination to evaluate his bilateral hearing loss in April 2014, over 3 years ago.  The Veteran, through his representative, has asserted that his hearing loss has worsened since that time.  See July 2017 Informal Hearing Presentation.  As such, the Board finds that a current examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old).  

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the Veteran to undergo a VA audiological evaluation to determine the current severity of his service-connected bilateral hearing loss.

2.  Readjudicate the appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






